DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	
Application Status
This FINAL action is in response to applicant’s amendment of 20 September 2022.  Claims 1, 3-9, 11-17, and 19-20 are examined and pending. Claims 1, 3-9, 11-17, and 19-20 are currently amended, claims 2, 10, and 18 are cancelled.  

Response to Arguments
Applicant’s amendments, with respect to the rejection under 35 USC 112(b) as set forth in the Office Action of 22 June 2022 have been fully considered and are persuasive As such, the rejection as previously presented has been withdrawn.

Applicant’s arguments with respect to claims 11, 5-9, and 13-17 as being unpatentable under 35 USC 102(a)(1) as being anticipated by Wang and claims 2-4, 10-12, and 18-20 as being unpatentable under 35 USC 103 over Wang in view of Pfeifle have been fully considered but are moot because the new ground of rejection does not rely on any reference(s) applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant’s amendments/arguments with respect to the rejection of claims 1-20 under 35 USC 101 as being directed to an abstract idea without significantly more have been carefully considered and are not persuasive. 
Applicant specifically argues the following: 
Step 2A: The claims are not directed to an abstract idea, and are further integrated into a practical application. 
Step 2A, Prong 1:
The Office Action alleges on page 5 that "The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). The abstract idea falls under 'Mental Processes' Grouping." Applicant respectfully disagrees, particularly in view of the amendments to the claims.
Applicant contends that the amended independent claims, when considered as a whole, are directed to far more than the over generalized idea presented in the Office Action and cannot reasonably be considered to be performed in the human mind. For example, computing an estimated travel time along the route based on a pace of travel along each of the subset of road links is not a trivial matter that is reasonably performed in the human mind. Further, computing an estimated travel time error along the route based, at least in part, on a number of road links in the subset of road links is certainly not something that is reasonably performed in the human mind. Still further, Claim 1 recites providing for presentation of the estimated time-of-arrival at the destination on a display of a user device. Under no interpretation is this feature capable of performance as a mental process. As such, embodiments of the claims are not directed to "mental processes" as alleged.
Embodiments described herein provide a specific mechanism by which travel time along a route is calculated in a manner that minimizes processing resource consumption and gauges the error based on the reduced processing requirements. Using a subset of road links for the route to establish a travel time, and calculating an error that factors in the method by which the travel time is established is a process that is not reasonably performed in the human mind.
Accordingly, Applicant submits that the claims as a whole are not directed to an abstract idea that can be performed by a user mentally or manually such that they cannot fall within the "Mental Process" grouping as alleged by the Office Action. Applicant notes that the "mental processes" category of abstract ideas is defined by the USPTO as "concepts performed in the human mind and examples of mental processes include observations, evaluations, judgements, and opinions." See the 2019 Revised Patent Subject Matter Eligibility Guidance ("2019 PEG"), published on January 7, 2019 (Federal Register, Vol. 84, No. 4, p.50-57). Applicant asserts that Claim 1 includes recitations that cannot practically be performed in the human mind, such that the claim does not recite a mental process.
As the foregoing elements evidence, independent claims 1, 9, and 17 are not directed to mental processes such that the claims do not recite a Judicial Exception, and therefore fail to satisfy Step 2A, Prong 1, and are consequently directed to patent-eligible subject matter. Therefore, Applicant asserts that the rejection of the claims under 35 U.S.C. 101 is overcome.

The examiner has considered the arguments for step 2A prong 1 and respectfully disagree.  The independent claims recite identifying a subset of road links of the plurality of sequential road links; computing an estimated travel time along the route based on the pace of travel along each of the subset of road links; computing an estimated travel time error along the route, wherein the estimated travel time error is calculated based, at least in part, on a number of road links in the subset of road links. These limitation(s), as drafted, is (are) a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, other than reciting “the processor and at least one memory including computer program code”, nothing in the claim(s) limitation(s) preclude the steps from practically being performed in the mind. The claim limitations encompasses a person looking at data of road links (segments), pace of travel along each road link or subset, and a number of road links could identify a subset of road links, compute an estimated travel time based on the pace of travel, and compute an estimated travel error based at least on the number of road links. The mere nominal recitation of “the processor and at least one memory including computer program code” does not take the claim limitation(s) out of the mental process grouping and merely function to automate the generating steps. The providing steps are recited at a high level of generality and do not integrate the claim into a practical application (see response below for 101 analysis step 2A Prong 2). Thus, the claims recite a mental process. (step 2A – Prong 1: Judicial exception recited: Yes).

Secondly, applicant argues Step 2A, Prong 2 as follows: 
Assuming, arguendo, that the first prong was satisfied, independent claims 1, 9, and 17 fail to satisfy the second prong of the Step 2A analysis and, as such, the rejection under 35 U.S.C. § 101 is additionally overcome on this basis. In this regard, the second prong of the Step 2A analysis determines whether a claim recites additional elements that integrate the exception into a practical application. Notably, in determining whether the claim recites additional elements that integrate the exception into a practical application, the 2019 PEG is clear that weight should be given to all additional elements individually and in combination, regardless of whether or not the additional elements are individually conventional. See, 2019 PEG, p. 54-55. If the claims recite additional elements that integrate the exception into a practical application, such as with respect to the present claims, at least as now amended, the claims are directed to patent eligible subject matter. Id. 
The Office Action takes the position that the alleged judicial exception is not integrated into a practical application. Specifically, the Office Action on page 6 states that "these additional elements do not integrate the abstract idea into a practical application because they do not pose any meaningful limits on practicing the abstract idea." Applicant respectfully disagrees. Applicant asserts that Claim 1 is indeed integrated into a practical application at least because Claim 1 requires providing for presentation of the estimated time-of-arrival at the destination on a display of a user device. 
The alleged judicial exception of Claim 1 is the "identification of a subset of road links of the plurality of sequential road links; computing of an estimated travel time along the route based on the pace of travel along each of the subset of road links" as stated at the bottom of page 5 and top of page 6. However, this assertion fails to consider that the travel time is estimated based on this specific subset of selected road links as opposed to the complete route. While this oversimplification of the claims not representative of all inventive elements of the claims, Applicant asserts that this alleged exception is integrated into the practical application of providing for presentation of the estimated time-of-arrival at the destination on a display of a user device. The graphical user interface providing the generated information to a user uses the alleged judicial exception to effect a particular outcome, as described in MPEP 2106.04(d)(2) to satisfy integration of the alleged judicial exception into a practical application. 
Furthermore, Applicant points out that the amended claims recite, at least as outlined above, the implementation of a practical application of what is alleged by the Office Action to be an abstract idea. Thus, assuming arguendo, even if the claims were to be interpreted as being directed to the judicial exception, the claims recite additional elements that integrate the exception into a practical application, such as "an additional element [that] applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception." See, 2019 PEG, p.55. Namely, the combination of claim elements provides for that particular performance of tasks such that the claims are not "designed to monopolize the exception" and which are not reproducible through certain methods of human activity or mental processes alone. 
The Applicant maintains that the Office Action has overgeneralized the claims when alleging the claims are directed to an abstract idea, and in any event, further submits that the claims are integrated into a practical application as detailed above. Applicant therefore further submits that the claims are not directed to an abstract idea and requests the rejection be withdrawn on at least this basis.
The examiner has considered the arguments for step 2A prong 2 and respectfully disagree. The independent claims recite the additional limitations of obtaining a route between an origin and a destination, wherein the route comprises a plurality of sequential road links; receive an indication of a pace of travel along each of the subset of road links; provide an identification of each road link of the subset of road links to a service provider; provide an estimated time-of-arrival at the destination based on an identified departure time and the estimated travel time along the route, and the estimated travel time error as calculated based at least in part, on a number of road links in the subset of road links; provide for presentation of the estimated time-of-arrival at the destination on a display of a user device; a processor, memory including computer program, computer program product comprising at least one non-transitory computer-readable storage medium having computer-executable program code portions, and a user device. The obtaining and receiving steps are recited at a high level of generality (i.e., as a general means of gathering data of a route and pace of travel along road links), and amount to mere data gathering, which is a form of insignificant extra-solution activity. The providing steps are recited at a high level of generality (i.e. as a general action or change being taken) and amounts to mere post solution actions, which is a form of insignificant extra-solution activity. The recited additional limitation(s) of a processor, memory including computer program, and computer program product comprising at least one non-transitory computer-readable storage medium having computer-executable program code portions are recited at a high level of generality and merely function to automate the generating steps.  
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Thirdly, applicant argues Step 2B: The claims recite significantly more than the alleged abstract idea. 
Step 2B includes determining whether any elements, or combination of elements, in the claim are sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Specifically, "the rejection should identify any additional elements (specifically point to claim features/limitations/steps) recited in the claim beyond the identified judicial exception; and explain the reason(s) that the additional elements taken individually, and also taken as a combination, do not result in the claim as a whole amounting to significantly more than the judicial exception identified in Step 2A." See MPEP § 2106.07(a). 
The Office Action states on page 7 that "the additional elements, such as: 'system' and 'at least one processor' do not amount to an inventive concept since, as stated above in the step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., 'apply it') on a computer or computing device and/or via software programming." However, as demonstrated below with respect to the rejections of the claims under 35 U.S.C. 103, the claims are indeed directed to an inventive concept. Applicant respectfully disagrees with the analysis under Step 2B, especially in light of the arguments presented above with regards to Step 2A - Prong 2. Applicant submits that the claims recite significantly more than the abstract idea and generic computer components alleged by the Office Action. 
Assuming, arguendo, that the alleged focus of the claims is set forth in the Office Action, the Examiner must then explain why the identified additional elements taken alone, and as a combination, are conventional, or well known, (at the time the application was filed) and thus do not amount to something more. "[the examiner has concluded that certain claim elements recite well understood, routine, conventional activities in the relevant field of art, the rejection should explain why the courts have recognized, or those in the field would recognize, the additional elements when taken both individually and as a combination to be well-understood, routine, conventional activities." See, MPEP § 2106.07(a). Further, the May 2016 Memorandum to Examiners regarding Interim Guidance to Subject Matter Eligibility specifically states that Examiners are to "explain the reason(s) that the additional elements taken individually, and also taken as a combination, do not result in the claims as a whole amounting to significantly more than the judicial exception." Applicant submits the Office Action has overgeneralized the claim limitations, and fails to appreciate the benefits provided by the whole combination of the claim elements along with the associated benefit of improving the functionality of the device or a computer itself by generating an estimated time of arrival and associated travel time error using a subset of road links of a route rather than the entire route, thereby reducing processing capacity requirements and bandwidth of communication with the service provider to obtain travel time for only a portion of the route. Thus, embodiments improve the function of a navigation device as described in the application. (see pages 5-7 of remarks for related arguments). 

The examiner has considered the arguments for step 2B and respectfully disagree. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than insignificant extra-solution activity.  
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the obtaining, receiving, and providing steps were considered to be extra-solution activity in Step 2A, and thus they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The specification does not provide any indication that these steps are performed by anything other than conventional components performing the conventional activity (steps) of the claim.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Further, the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere displaying of data is a well understood, routine, and conventional function.  Accordingly, a conclusion that the collecting step is well-understood, routine, conventional activity is supported under Berkheimer. The claim is ineligible (Step 2B:  Inventive Concept?: No).  
Thus, the claims as presented are directed to an abstract idea without significantly more. As such, the rejection of claims 1, 3-9, 11-17, and 19-20 under USC 101 is maintained herein. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-9, 11-17, and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter.  
101 Analysis
Based upon consideration of all of the relevant factors with respect to the claim as a whole, the claim is determined to be directed to an abstract idea.  The rationale for this determination is explained below:  
When considering subject matter eligibility under 35 U.S.C. § 101 under the 2019 Revised Patent Subject Matter Eligibility Guidance, the Office is charged with determining whether the scope of the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). 
If the claim falls within one of the statutory categories (Step 1), the Office must then determine the two-prong inquiry for Step 2A whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea), and if so, whether the claim is integrated into a practical application of the exception.  
Claims 1, 3-9, 11-17, and 19-20 are rejected under 35 U.S.C. 101 because the claim invention is directed to an abstract idea without significantly more. 
101 Analysis – Step 1: statutory category   
Independent claims 1, 9, and 17 are rejected under 35 USC §101 because the claimed invention is directed to a process and machine respectively, which are statutory categories of invention (Step 1: Yes).  
101 Analysis – Step 2A Prong 1: Judicial Exception Recited
The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). The abstract idea falls under “Mental Processes” Grouping. Independent claims 1, 9, and 17 recite identifying a subset of road links of the plurality of sequential road links; computing an estimated travel time along the route based on the pace of travel along each of the subset of road links; computing an estimated travel time error along the route, wherein the estimated travel time error is calculated based, at least in part, on a number of road links in the subset of road links. These limitation(s), as drafted, is (are) a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, other than reciting “the processor and at least one memory including computer program code”, nothing in the claim(s) limitation(s) preclude the steps from practically being performed in the mind. The claim limitations encompass a person looking at data of road links (segments), pace of travel along each road link or subset, and a number of road links could identify a subset of road links, compute an estimated travel time based on the pace of travel, and compute an estimated travel error based at least on the number of road links. The mere nominal recitation of “the processor and at least one memory including computer program code” does not take the claim limitation(s) out of the mental process grouping and merely function to automate the generating steps. Thus, the claim recites a mental process. (Step 2A – Prong 1: Judicial Exception Recited: Yes).
101 Analysis – Step 2A Prong 2: Practical Application 
The independent claim(s) recite(s) the additional limitations of obtaining a route between an origin and a destination, wherein the route comprises a plurality of sequential road links; receive an indication of a pace of travel along each of the subset of road links; provide an identification of each road link of the subset of road links to a service provider; provide an estimated time-of-arrival at the destination based on an identified departure time and the estimated travel time along the route, and the estimated travel time error as calculated based at least in part, on a number of road links in the subset of road links; provide for presentation of the estimated time-of-arrival at the destination on a display of a user device; a processor, memory including computer program, computer program product comprising at least one non-transitory computer-readable storage medium having computer-executable program code portions, and a user device. The obtaining and receiving steps are recited at a high level of generality (i.e., as a general means of gathering data of a route and pace of travel along road links), and amount to mere data gathering, which is a form of insignificant extra-solution activity. The providing steps are recited at a high level of generality (i.e. as a general action or change being taken) and amounts to mere post solution actions, which is a form of insignificant extra-solution activity. The recited additional limitation(s) of a processor, memory including computer program, and computer program product comprising at least one non-transitory computer-readable storage medium having computer-executable program code portions are recited at a high level of generality and merely function to automate the generating steps. 
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
The claim(s) is/are directed to the abstract idea (Step 2A—Prong 2:  Practical Application?: No).
101 Analysis – Step 2B: Inventive Concept 
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than insignificant extra-solution activity.  
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the obtaining, receiving, and providing steps were considered to be extra-solution activity in Step 2A, and thus they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The specification does not provide any indication that these steps are performed by anything other than conventional components performing the conventional activity (steps) of the claim.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Further, the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere displaying of data is a well understood, routine, and conventional function.  Accordingly, a conclusion that the collecting step is well-understood, routine, conventional activity is supported under Berkheimer. The claim is ineligible (Step 2B:  Inventive Concept?: No).  
Dependent claims 3-8, 11-16 and 19-20 do not include any other additional elements that are sufficient to amount to significantly more than the judicial exception. 
Therefore, the claims 1, 3-9, 11-17, and 19-20 are rejected under 35 U.S.C. §101 as being directed to non-statutory subject matter.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 5-9, and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US 20200284594 A1) in view of LI (US 20200284594 A1). 
With respect to claim 1, Wang discloses an apparatus comprising at least one processor and at least one memory including computer program code (see at least [0012]), the at least one memory and computer program code configured to, with the processor, cause the apparatus to at least: obtain a route between an origin and a destination (see at least [0010]), wherein the route comprises a plurality of sequential road links (see at least [0015], [0019], [0026], and [Fig. 2]); identify a subset of road links of the plurality of sequential road links (see at least [0019], [0026], [0029], and [Fig. 2]); provide an identification of each road link of the subset of road links to a service provider (see at least [0018-0019] and [0021]); receive an indication of a pace of travel along each of the subset of road links (see at least [0019], [0023], [0025-0026], and [0028]); compute an estimated travel time along the route based on the pace of travel along each of the subset of road links (see at least [0003-0005], [0014-0015], [0019-0021], [0029], and [0034]); provide an estimated time-of-arrival at the destination based on an identified departure time and the estimated travel time along the route (see at least [0003-0005], [0014-0015], [0019-0021], [0029], and [0034]); and provide for presentation of the estimated time-of-arrival at the destination on a display of a user device (see at least [0005] and [0034]).
However, Wang do not specifically disclose computing an estimated travel time error along the route; wherein the estimated travel time error is calculated based, at least in part, on a number of road links in the subset of road links; and provide the estimated travel time error as a potential error of the estimated time-of- arrival at the destination. 
LI teaches computing an estimated travel time error along the route; wherein the estimated travel time error is calculated based, at least in part, on a number of road links in the subset of road links (see at least [0034], [0060], [0077], and [0080], LI teaches providing a reliability passing time for a path (ETA) and determining variances that indicate a fluctuation (error) around the estimated travel time cost for each possible link and the variance for the possible path is determined for the plurality of possible links that are included in the possible path. This implies that depending on the plurality of the possible links of the path the variance that indicates the fluctuation around the estimated travel time cost is dependent upon the number of links of each path.); and provide the estimated travel time error as a potential error of the estimated time-of- arrival at the destination (see at least [0034], [0060], [0077], and [0080]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Wang to incorporate the teachings of LI computing an estimated travel time error along the route; wherein the estimated travel time error is calculated based, at least in part, on a number of road links in the subset of road links; and provide the estimated travel time error as a potential error of the estimated time-of- arrival at the destination. As both inventions improve estimating/predicting of arrival time. This would done to increase convenience of a user by improving the user’s experience in providing a reliability of passing time for the path (see 0003 LI).
With respect to claim 5, Wang discloses wherein causing the apparatus to identify the subset of road links of the plurality of sequential road links comprises causing the apparatus to: select a predefined number of positions along the route (see at least [0014] and [0026]); and identify a road link associated with each of the predefined number of positions along the route (see at least [0014] and [0026]), wherein the road links associated with the predefined number of positions along the route comprises the subset of road links of the plurality of sequential road links (see at least [0014], [0026], and [Fig. 2]).
With respect to claim 6, Wang discloses wherein causing the apparatus to provide the identification of each road link of the subset of road links to the service provider comprises causing the apparatus to: retrieve map version agnostic properties of each road link of the subset of road links (see at least [0019] and [0021]); and provide the map version agnostic properties of each road link of the subset of road links to the service provider for identification of the subset of road links (see at least [0019] and [0021]). 
With respect to claim 7, Wang discloses wherein the map version agnostic properties of each road link comprise two or more of: a referencing scheme, state route number, federal highway number, interstate number, direction of travel, longitude and latitude of a reference point of a road link, road link bearing, roadway functional class, and road name (see at least [0019] and [0021], Wang teaches wherein the properties of each road link comprises at least two or more (direction of travel and road link bearing) of the list above. Wang teaches vehicle to vehicle or vehicle to infrastructure communicating real-time data such as vehicle headway (direction of travel) and road condition such as pavement (road link bearing).).
With respect to claim 8, Wang discloses wherein the apparatus is further caused to: identify a new subset of road links from remaining sequential road links of the route periodically as the route is traversed, wherein remaining sequential road links are road links of the route not yet traversed (see at least [0014], [0019-0021],  [0024], and [Fig. 2]), Wang teaches while traversing a route or during calculation of arrival time, real time data of segments and intersections (new subset of road links) are being identified and times of passing these segments and intersection are determined for ETA calculations. Also see Fig. 2 in which the road links include links traversed and not yet traversed (42).); provide an identification of each road link of the new subset of road links to the service provider (see at least [0014], [0019-0021], and [0024], Wang teaches providing identification (location) of each road link wo other vehicles or other infrastructure.); receive an indication of a pace of travel along each of the new subset of road links (see at least [0019], [0023], [0025-0026], and [0028]); compute a revised estimated travel time along the route based on the pace of travel along each of the new subset of road links (see at least (see at least [0003-0005], [0014-0015], [0019-0021], [0029], and [0034], Wang teaches adjusting ETA based on real time data communicated which may include traffic and speed of vehicles on the segment.); and provide a revised estimated time-of-arrival at the destination based on the revised estimated travel time along the route (see at least (see at least [0003-0005], [0014-0015], [0019-0021], [0029], and [0034]).
With respect to claims 9, 13, 14, 15, and 16, they are a drawn to a computer program product comprising at least one non-transitory computer-readable storage medium claims that recite substantially the same limitations as the respective apparatus claims 1, 5, 6, 7, and 8. As such, claims 9, 13, 14, 15, and 16 are rejected for substantially the same reasons given for the respective apparatus claims 1, 5, 6, 7, and 8 and are incorporated herein.
With respect to claim 17, it is drawn to a method claim that recite substantially the same limitations as the respective apparatus claim 1. As such, claim 17 is rejected for substantially the same reasons given for the respective apparatus claim 1 and is incorporated herein.

Claim(s) 3-4, 11-12, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US 20200284594 A1) in view of LI (US 20200284594 A1) in view of Pfeifle (US 20130204525 A1). 
With respect to claim 3, Wang as modified by LI do not specifically teach wherein causing the apparatus to compute an estimated travel time error along the route comprises causing the apparatus to: determine a variance of the pace of travel for the subset of road links; and divide the variance of the  pace of travel by a square root of a number of road links in the subset of road links to obtain the estimated travel time error along the route. 
Pfeifle teaches wherein causing the apparatus to compute an estimated travel time error along the route comprises causing the apparatus to: determine a variance of the pace of travel for the subset of road links (see at least [0022], [0025], [0027], [0032-0035], [0039], [0045-0051]); and divide the variance of the pace of travel by a square root of a number of road links in the subset of road links to obtain the estimated travel time error along the route (see at least [0022], [0025], [0027], [0032-0035], [0039], [0045-0051], Pfeifle teaches different types of probability distribution e.g. Chi-squared distribution, therefore dividing variance of pace of travel by a square root of a number of road links is an obvious variation of distribution for uncertainty data.). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Wang as modified by LI to incorporate the teachings of Pfeifle wherein causing the apparatus to compute an estimated travel time error along the route comprises causing the apparatus to: determine a variance of the pace of travel for the subset of road links; and divide the variance of the  pace of travel by a square root of a number of road links in the subset of road links to obtain the estimated travel time error along the route. This would done to increase convenience of a driver by recognizing and arrival time with a predicted error (see Pfeifle para 0005).
With respect to claim 4, Wang discloses wherein the subset of road links of the plurality of road links is a first subset of road links (see at least [0019], [0026], [0029], and [Fig. 2]), identifying second subset of road links of the plurality of sequential road links (see at least [0014-0015], [0019], [0021], [0026], [0029], and [Fig. 2], Wang teaches identifying different sets of road links and intersections (first, second, and more) of the plurality of road links and intersections of the route.), wherein the second subset of road links comprises more road links than the first subset of road links (see at least [0014-0015], [0019], [0021], [0026], [0029], and [Fig. 2], Wang teaches for example on Fig. 2 a scenario where one sub set consists of three links and 4 intersections and the other set consisting of 2 links and 4 intersections.); provide an identification of each road link of the second subset of road links to the service provider (see at least [0014-0015], [0019], [0021], [0026], [0029], and [Fig. 2]; receive an indication of a pace of travel along each of the second subset of road links (see at least [0019], [0023], [0025-0026], and [0028]).
However, Wang as modified by LI do not specifically teach wherein in response to the estimated travel time error along the route being greater than a predefined maximum error, causing the apparatus to further: identify a second subset of road links of the plurality of sequential road links, wherein causing the apparatus to provide the estimated time-of-arrival at the destination based on the identified departure time and the estimated travel time along the route comprises causing the apparatus to: provide the estimated time-of-arrival at the destination based on the identified departure time and the estimated travel time along the route in response to the new estimated travel time error along the route from the second subset of road links being below the predefined maximum error.
Pfeifle teaches wherein in response to the estimated travel time error along the route being greater than a predefined maximum error, causing the apparatus to further: identify a second subset of road links of the plurality of sequential road links (see at least [0033-0036], [0045-0050], and [0068-0069]), compute a new estimated travel time error along the route from the second subset of road links (see at least [0022], [0025], [0027], [0032-0035], [0039], [0045-0051]), wherein causing the apparatus to provide the estimated time-of-arrival at the destination based on the identified departure time and the estimated travel time along the route comprises causing the apparatus to: provide the estimated time-of-arrival at the destination based on the identified departure time and the estimated travel time along the route in response to the new estimated travel time error along the route from the second subset of road links being below the predefined maximum error (see at least [0046], [0051], [0053], and [0073]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Wang as modified by LI to incorporate the teachings of Pfeifle wherein in response to the estimated travel time error along the route being greater than a predefined maximum error, causing the apparatus to further: identify a second subset of road links of the plurality of sequential road links, wherein causing the apparatus to provide the estimated time-of-arrival at the destination based on the identified departure time and the estimated travel time along the route comprises causing the apparatus to: provide the estimated time-of-arrival at the destination based on the identified departure time and the estimated travel time along the route in response to the new estimated travel time error along the route from the second subset of road links being below the predefined maximum error. This would done to increase convenience of a driver by recognizing and arrival time with a predicted error (see Pfeifle para 0005).
With respect to claims 11 and 12, they are a drawn to computer program product comprising at least one non-transitory computer-readable storage medium claims that recite substantially the same limitations as the respective apparatus claims 3 and 4. As such, claims 11 and 12 are rejected for substantially the same reasons given for the respective apparatus claims 3 and 4 are incorporated herein.
With respect to claims 19 and 20, they are a drawn to method claims that recite substantially the same limitations as the respective apparatus claims 3 and 4. As such, claims 19 and 20 are rejected for substantially the same reasons given for the respective apparatus claims 3 and 4 are incorporated herein.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLA A KHALED whose telephone number is (571)272-9174. The examiner can normally be reached Monday-Thursday 8:00 Am-5:00, every other Friday 8:00A-5:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A.K./Examiner, Art Unit 3667        

/FARIS S ALMATRAHI/Supervisory Patent Examiner, Art Unit 3667